    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 1 of 11 Page ID #:1




    1      ALEXANDER B. CVITAN (SBN 81746),
           (Email: alc@rac-law.com)
    2      MARSHA M. HAMASAKI (SBN 102720), and
           (Email: marshah@rac-law.com)
    3      PETER A. HUTCHINSON (SBN 225399),
           (Email: peterh@rac-law.com
    4      REICH, ADELL & CVITAN, A Professional Law Corporation
           3550 Wilshire Boulevard, Suite 2000
    5      Los Angeles, California 90010-2421
           Telephone: (213) 386-3860; Facsimile: (213) 386-5583
    6
           Attorneys for Plaintiff Construction Laborers Trust Funds
    7      For Southern California Administrative Company, LLC.
    8                               UNITED STATES DISTRICT COURT
    9                              CENTRAL DISTRICT OF CALIFORNIA
  10

  11 CONSTRUCTION LABORERS TRUST                             CASE NO.:
     FUNDS FOR SOUTHERN
  12 CALIFORNIA ADMINISTRATIVE                               COMPLAINT FOR:
     COMPANY, a Delaware limited liability
  13 company,                                                1) CONTRIBUTIONS TO
                                                                EMPLOYEE BENEFIT PLANS;
  14                          Plaintiff,                     2) FOR SPECIFIC
                                                                PERFORMANCE
  15             v.                                             COMPELLING AN AUDIT
  16       CALIFORNIA INDUSTRIES, INC., a                [29 U.S.C. §§ 185(a), 1132(g)(2) &
           California corporation,                       1145]
  17
                              Defendant.
  18

  19

  20              Plaintiff alleges as follows:
  21

  22                                              INTRODUCTION
  23              1.    This action is brought by a fiduciary administrator on behalf of employee
  24       benefit plans to collect contributions due such plans, and to compel an employer to
  25       submit its records for a complete audit in accordance with the terms and conditions of
  26       the plans, the collective bargaining agreement between the employer and a labor
  27       organization, and pursuant to statutes,
  28       //

                                                       -1-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 2 of 11 Page ID #:2




    1                                   JURISDICTION AND VENUE
    2            2.      This Court has jurisdiction over this action under Sections 502 and 515 of
    3      the Employee Retirement Income Security Act of 1974, ("ERISA"), 29 U.S.C. §§ 1132
    4      and 1145 and Section 301(a) of the Labor Management Relations Act, ("LMRA"), 29
    5      U.S.C. § 185(a). Venue is proper in this district in that the employee benefit plans are
    6      administered and breach took place within this district.
    7

    8                                               PARTIES
    9            3.      Plaintiff CONSTRUCTION LABORERS TRUST FUNDS FOR
  10       SOUTHERN CALIFORNIA ADMINISTRATIVE COMPANY ("CLTF") is a Delaware
  11       limited liability company, with its principal place of business in this District. CLTF is
  12       the administrator and agent for collection of several employee benefit plans, and a
  13       fiduciary as to those plans, including the Laborers Health And Welfare Trust Fund For
  14       Southern California, Construction Laborers Pension Trust For Southern California,
  15       Construction Laborers Vacation Trust For Southern California, Laborers Training And
  16       Re-Training Trust Fund For Southern California, Fund For Construction Industry
  17       Advancement, Center For Contract Compliance, Laborers Contract Administration
  18       Trust Fund For Southern California, Laborers' Trusts Administrative Trust Fund For
  19       Southern California, and Southern California Partnership For Jobs Trust Fund
  20       (collectively "TRUST FUNDS"). Each are express trusts and were created by written
  21       agreements and are employee benefit plans within the meaning of ERISA § 3(3), 29
  22       U.S.C. § 1002(3) and multi-employer plans within the meaning of ERISA § 3(37)(A), 29
  23       U.S.C. § 1002(37)(A). The TRUST FUNDS are jointly-managed trusts in accordance
  24       with LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), created pursuant to collective
  25       bargaining agreements between the Southern California District Council of Laborers and
  26       its Affiliated Locals, ("UNION") and various multi-employer associations and
  27       employers. The TRUST FUNDS are administered in the County of Los Angeles, State
  28       of California. CLTF brings this action as a fiduciary on behalf of the TRUST FUNDS.
                                                        -2-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 3 of 11 Page ID #:3




    1            4.     CLTF is a fiduciary as to the Trust Funds, in that it:
    2                   A.      Exercises discretionary authority or discretionary control respecting
    3                   the collection of delinquent (or possibly delinquent) contributions to the
    4                   Trust Funds, including but not limited to discretion in auditing employers,
    5                   deciding what claims to assert, acting as agent of the Trust Funds in
    6                   asserting claims, waiving liquidated damages, settling claims, and
    7                   releasing claims; and
    8                   B.      Exercises authority or control respecting management or disposition
    9                   of assets of the Trust Funds, including but not limited to, receiving
  10                    delinquent contributions collected and holding them in a bank account in
  11                    its own name over which it has check-writing authority, and then
  12                    exercising discretion in allocating those assets among the different Trust
  13                    Funds, different participants, different time periods and different jobs.
  14             5.     Plaintiff is informed and believes and thereon alleges that Defendant,
  15       CALIFORNIA INDUSTRIES, INC. ("EMPLOYER"), is a California corporation
  16       organized and existing under and by virtue of the laws of the State of California but
  17       whose corporate status is listed with the California Secretary of State as suspended by
  18       the Franchise Tax Board with its principal place of business in the City of Ventura,
  19       County of Ventura, State of California.
  20

  21                                            OTHERS
  22             6.     The Southern California District Council of Laborers and its affiliated
  23       Local Unions, ("UNION") is, and at all relevant times was, a labor organization
  24       representing employees affecting interstate commerce. The UNION is not a party to this
  25       action.
  26       //
  27       //
  28       //
                                                       -3-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 4 of 11 Page ID #:4




    1                                  FIRST CLAIM FOR RELIEF
    2                      CONTRIBUTIONS OWED TO THE TRUST FUNDS
    3                                    (AGAINST EMPLOYER)
    4                                    [29 U.S.C. §§ 185 and 1145]
    5            7.     Plaintiff repeats and realleges and incorporates herein by reference each
    6      and every allegation contained in paragraphs 1 through 6, above.
    7                                          AGREEMENTS
    8            8.     EMPLOYER, as a member of the Associated General Contractors of
    9      California, Inc., a multi-employer bargaining association (“AGC”) assigned bargaining
  10       authority to the AGC and became bound to written Collective Bargaining Agreements
  11       (“Labor Agreements”) between the AGC and the UNION including an Agreement
  12       known as the Southern California Master Labor Agreement (“MLA”) in or about
  13       September 2008. Pursuant to the terms of the MLA, EMPLOYER’s obligations under
  14       the MLA continued to remain in effect after its disassociation with the AGC and
  15       EMPLOYER continues to remain obligated and bound to the terms of the MLA.
  16             9.     Pursuant to the MLA, EMPLOYER became obligated to all the terms and
  17       conditions of the various Trust Agreements which created each of the TRUST FUNDS
  18       as they may be constituted in their original form or as they may be subsequently
  19       amended. The referenced Agreements will be collectively referred to as
  20       "AGREEMENTS".
  21             10.     The AGREEMENTS obligate EMPLOYER to pay fringe benefit
  22       contributions at the rates set forth in the AGREEMENTS for each hour worked (or paid
  23       for) by employees performing services covered by the AGREEMENTS ("MONTHLY
  24       CONTRIBUTIONS"). The EMPLOYER is additionally required to submit reports on a
  25       monthly basis ("MONTHLY REPORTS") with these MONTHLY CONTRIBUTIONS,
  26       detailing the name, address, social security number and hours worked that month for
  27       each employee covered by the AGREEMENTS and those MONTHLY REPORTS are
  28       required to be submitted even where there are no employees to report for the reporting
                                                      -4-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 5 of 11 Page ID #:5




    1      period. The TRUST FUNDS depend on the truth and accuracy of this information, in
    2      order to not only determine the correct amount of MONTHLY CONTRIBUTIONS due,
    3      but to fulfill their own fiduciary duties to properly credit participants towards the
    4      benefits provided by the TRUST FUNDS. Those MONTHLY CONTRIBUTIONS
    5      constitute assets of the TRUST FUNDS, pursuant to the terms of the AGREEMENTS
    6      and applicable law, from the time they are due and can be reasonably segregated from
    7      other funds. The Trustees of the TRUST FUNDS have a fiduciary duty to marshal those
    8      assets so that they may be applied for the benefit of the participants and beneficiaries in
    9      accordance with the various Trust Agreements.
  10             11.     By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(C),
  11       EMPLOYER is obligated to pay to the TRUST FUNDS, as and for liquidated damages
  12       for detriment caused by the failure of EMPLOYER to pay fringe benefit MONTHLY
  13       CONTRIBUTIONS in a timely manner, a sum equal to $25.00 or twenty percent (20%)
  14       of the unpaid MONTHLY CONTRIBUTIONS pursuant to the AGREEMENTS from
  15       their respective due dates, whichever is the greater amount, for each of the TRUST
  16       FUNDS to which EMPLOYER is required to contribute and interest on the unpaid
  17       MONTHLY CONTRIBUTIONS at rates established pursuant to the AGREEMENTS
  18       from their respective due dates.
  19             12.     By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B),
  20       EMPLOYER is obligated for payment of interest on delinquent MONTHLY
  21       CONTRIBUTIONS from the due date of the contribution through the payment date of
  22       the contribution, at the per annum rate of five percent (5%) over the rate set by the
  23       Federal Reserve Board at San Francisco, California, effective on the date each
  24       contribution is due. The rates of interest on the MONTHLY CONTRIBUTIONS since
  25       July 1, 2016 has ranged from 6.00 % to 8.00% with a current rate of 7.25% per annum as
  26       of October 31, 2019.
  27             13.     The AGREEMENTS obligate EMPLOYER, and any of its subcontractors
  28       or lower-tiered subcontractors, to subcontract work covered under the Agreements to
                                                        -5-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 6 of 11 Page ID #:6




    1      those subcontractors who are parties to Collective Bargaining Agreements with the
    2      UNION, and failure to do so will result in damages to the TRUST FUNDS and
    3      EMPLOYER will be financially obligated to the TRUST FUNDS for the damages
    4      caused therefrom, including amounts measured by the fringe benefit contributions,
    5      liquidated damages, and interest that would be owed by the subcontractor if signatory to
    6      the AGREEMENT.
    7            14.    The AGREEMENTS further provide that if EMPLOYER subcontracts
    8      work to and/or if its subcontractor(s) or lower-tiered subcontractors, subcontracts work
    9      covered under the AGREEMENTS to any subcontractor who is delinquent in its
  10       obligations to the TRUST FUNDS under its AGREEMENTS, then EMPLOYER will be
  11       financially obligated to the TRUST FUNDS for the amounts owed by said delinquent
  12       subcontractor, including any fringe benefits, liquidated damages and interest owed.
  13             15.    The AGREEMENTS provide the TRUST FUNDS with specific authority
  14       to examine and copy all of EMPLOYER'S payroll and business records which may be
  15       pertinent to determining whether EMPLOYER has reported all hours worked (or paid
  16       for) by employees who perform services covered under the AGREEMENTS and has
  17       paid the appropriate MONTHLY CONTRIBUTIONS to the TRUST FUNDS, and that
  18       the EMPLOYER shall be responsible for the costs of such audit.
  19                                    BREACH OF AGREEMENTS
  20             16.    Plaintiff is informed and believes and based on such information and belief
  21       alleges that EMPLOYER may have employed workers who performed services covered
  22       by the AGREEMENTS and failed to pay the rates specified in the AGREEMENTS to
  23       TRUST FUNDS on behalf of those workers for each hour worked (or paid for) by
  24       employees performing services covered by the AGREEMENTS since EMPLOYER has
  25       failed to submit MONTHLY REPORTS since June 2019. Due to EMPLOYER’S failure
  26       to refusal or failure to comply with an audit by the TRUST FUNDS and its continuing
  27       monthly reporting and payment obligations under the AGREEMENTS, TRUST FUNDS
  28       cannot ascertain whether all MONTHLY CONTRIBUTIONS on behalf of
                                                       -6-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 7 of 11 Page ID #:7




    1      EMPLOYER’S workers have been properly reported and paid; therefore, said amounts
    2      will be established once the complete audit of EMPLOYER’S records is conducted and
    3      by proof at the trial or other hearing.
    4            17.     All conditions to EMPLOYER'S obligations to make payments under the
    5      AGREEMENTS have been met.
    6                                                DAMAGES
    7            18.     As a result of EMPLOYER'S failure to comply with the reporting and
    8      audit obligations of the AGREEMENTS, damages including MONTHLY
    9      CONTRIBUTIONS, subcontracting violations, liquidated damages, audit fees and
  10       interest on the additional amounts owed at the plan rate(s) will be claimed according to
  11       proof at the time of trial or other hearing.
  12             19.     The failure of the EMPLOYER to pay MONTHLY CONTRIBUTIONS
  13       when due causes harm to the TRUST FUNDS and its participants, which is impractical
  14       to accurately quantify. This may include the cost of collecting the MONTHLY
  15       CONTRIBUTIONS from the EMPLOYER or third parties (not including the costs of
  16       this litigation), the cost of special processing to restore benefit credits because of late
  17       MONTHLY CONTRIBUTIONS, the temporary loss of insurance coverage by
  18       employees (even if later restored) and medical harm to participants and beneficiaries
  19       who may have foregone medical care when notified that medical insurance ceased
  20       because of their employer's failure to pay MONTHLY CONTRIBUTIONS. The
  21       liquidated damages provision of the AGREEMENTS was meant to compensate for this
  22       unquantifiable loss, and is based on the ratio of collection costs over amounts collected,
  23       regularly reported to the Trustees. The Trustees of the TRUST FUNDS have the
  24       authority, in their discretion, to waive all or part of these liquidated damages. In this
  25       case, they have exercised their discretion by declining to waive any liquidated damages.
  26             20.     It has been necessary for the TRUST FUNDS to engage counsel to bring
  27       this action to compel compliance with the AGREEMENTS which provide that in the
  28       event litigation is necessary with respect to any of the fringe benefit MONTHLY
                                                          -7-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 8 of 11 Page ID #:8




    1      CONTRIBUTIONS and/or damages against EMPLOYER, then EMPLOYER would pay
    2      reasonable attorney's fees and all other reasonable expenses of collection, including audit
    3      fees.
    4              21.   Under Sections 515 and 502(g) of ERISA, EMPLOYER is liable to the
    5      TRUST FUNDS not only for the amount of delinquent MONTHLY CONTRIBUTIONS
    6      but also (a) for pre-judgment and post-judgment interest on the delinquent sums (as
    7      provided for in Section 502(g) of ERISA); (b) for the higher of interest or liquidated
    8      damages (as provided for in Section 502(g) of ERISA); (c) for attorneys' fees; and (d)
    9      for other relief permitted by Section 502(g) of ERISA.
  10

  11                                  SECOND CLAIM FOR RELIEF
  12                       SPECIFIC PERFORMANCE COMPELLING AUDIT
  13                                      (AGAINST EMPLOYER)
  14               22.   Plaintiff realleges and incorporates herein by reference each and every
  15       allegation contained in paragraphs 1 through 21, inclusive, as though fully set forth
  16       herein.
  17               23.   Plaintiff’s claim herein is for specific performance of the AGREEMENTS.
  18               24.   Pursuant to the AGREEMENTS the TRUST FUNDS have specific
  19       authority to examine the payroll and business records of employers, including the
  20       EMPLOYER, (1) to determine whether they have reported and paid contributions on all
  21       hours worked by (or paid for) their employees who perform work covered under the
  22       AGREEMENTS, and (2) whether they have otherwise abided by the payment
  23       obligations of the AGREEMENTS. Also, under 29 U.S.C. § 1059(a)(1), EMPLOYER
  24       has a duty to maintain those records sufficient to determine the benefits due on behalf of
  25       its employees. The AGREEMENTS further provide that employers, including the
  26       EMPLOYER, shall pay the TRUST FUNDS’ attorney’s fees if legal action is necessary
  27       to compel the audit, and audit fees to complete the audit of EMPLOYER’S records and
  28       the TRUST FUNDS have delegated the authority to perform such audits to Plaintiff.
                                                       -8-
376109.1
    Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 9 of 11 Page ID #:9




    1            25.     Plaintiff has requested access to EMPLOYER'S payroll and business
    2      records for the purpose of conducting an audit; however, EMPLOYER has failed and/or
    3      refused to allow the TRUST FUNDS a complete audit of its payroll and business records
    4      on all projects worked on by EMPLOYER covered by the AGREEMENTS from July 1,
    5      2016 to the date of the audit.
    6            26.     The TRUST FUNDS have no adequate or speedy remedy at law in that
    7      EMPLOYER refuses to comply with the audit of all payroll and business records to
    8      complete the audit. Plaintiff therefore respectfully requests that the Court exercise its
    9      authority under 29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to order the EMPLOYER to
  10       comply with its obligation under the AGREEMENTS and ERISA to produce its books
  11       and records in order for Plaintiff to complete the audit to determine EMPLOYER’S
  12       compliance with its reporting and payment obligations under the AGREEMENTS and
  13       ERISA.
  14             27.     Upon completion of the audit sought herein, Plaintiff will seek recovery of
  15       any delinquent contributions found due, as well as liquidated damages, audit costs, other
  16       damages, interest in addition to attorneys’ fees and costs as provided for by
  17       AGREEMENTS and under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. §§
  18       1132(g)(1) and/or 1132(g)(2).
  19

  20              WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
  21

  22                         FOR PLAINTIFF’S FIRST CLAIM FOR RELIEF
  23              1.     For damages accordingly to proof at the time of trial and/or other hearing
  24       for EMPLOYER’S failure to submit Monthly Reports and pay MONTHLY
  25       CONTRIBUTIONS to the TRUST FUNDS;
  26              2.     For all amounts found due and owing by EMPLOYER from July 1, 2016
  27       including MONTHLY CONTRIBUTIONS, liquidated damages, audit fees and interest
  28       on the unpaid MONTHLY CONTRIBUTIONS, plus attorney’s fees and costs incurred
                                                        -9-
376109.1
  Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 10 of 11 Page ID #:10




    1      by the TRUST FUNDS pursuant to the AGREEMENTS and 29 U.S.C. §§ 1132(g)(2)
    2      and 1145, according to proof at the time of trial and/or other hearing.
    3            3.     For such other and further relief as the Court deems proper.
    4

    5                     FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF
    6            1.     That EMPLOYER, its managing officers, including EMPLOYER’S
    7      President and RMO, Douglas J. Mueller, EMPLOYER’S accountants, agents, and all
    8      persons acting by, through, or in concert with the EMPLOYER, be compelled to
    9      forthwith submit to an audit of EMPLOYER'S payroll and business records on all
  10       projects worked on from July 1, 2016 to the date of the audit and that EMPLOYER
  11       produce the following payroll and business records to the TRUST FUNDS for
  12       inspection, examination and copying:
  13                    1.1.   All payroll and employee documents including, but not limited to,
  14                           EMPLOYER'S payroll journals, employees earning records,
  15                           certified payrolls, payroll check books and stubs, canceled payroll
  16                           checks, payroll time cards, state and federal payroll tax returns, labor
  17                           distribution journals and any other documents reflecting the number
  18                           of hours which EMPLOYER'S employees worked, their names,
  19                           social security numbers, addresses and job classifications on the
  20                           project on which the employees performed their work.
  21                    1.2.   The project files including all documents, agreements and contracts
  22                           between EMPLOYER and any general contractor, subcontractor,
  23                           builder and/or developer, field records, job records, notices, project
  24                           logs, supervisor's diaries or notes, employees diaries, memorandum,
  25                           releases and any other documents which related to the supervision of
  26                           EMPLOYER'S employees on the projects on which they performed
  27                           their work.
  28                    1.3.   All EMPLOYER'S documents related to cash receipts including but
                                                       -10-
376109.1
  Case 2:19-cv-10917-CAS-MAA Document 1 Filed 12/27/19 Page 11 of 11 Page ID #:11




    1                          not limited to, the cash receipts journals, accounts receivable
    2                          journal, accounts receivable subsidiary ledgers and billing invoices
    3                          relating to the projects worked on under the AGREEMENTS.
    4                   1.4.   All EMPLOYER'S bank statements for all checking, and savings
    5                          accounts relating to projects worked on under the AGREEMENTS.
    6                   1.5.   All EMPLOYER'S documents related to cash disbursements,
    7                          including but not limited to, vendors' invoices, cash disbursement
    8                          journal, accounts payable journals, check registers and all other
    9                          documents which indicate cash disbursements relating to the
  10                           projects worked on under the AGREEMENTS.
  11                    1.6.   All collective bargaining agreements between EMPLOYER and any
  12                           trade union and all Monthly Report Forms submitted by
  13                           EMPLOYER to any union trust fund.
  14             2.     For any delinquent MONTHLY CONTRIBUTIONS, liquidated damages,
  15       interests, audit costs, attorneys’ fees and costs as required by the agreements and
  16       ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2);
  17             3.     For reasonable attorney’s fees;
  18             4.     For TRUST FUNDS' costs of suit herein; and
  19             5.     For such other and further relief as the Court deems proper.
  20                                              Respectfully Submitted,
  21       DATED: December 27, 2019               ALEXANDER B. CVITAN,
                                                  MARSHA M. HAMASAKI, and
  22                                              PETER A. HUTCHINSON, Members of
                                                  REICH, ADELL & CVITAN
  23                                              A Professional Law Corporation
  24
                                                  By      /s/ Marsha M. Hamasaki
  25                                                   MARSHA M. HAMASAKI
                                                       Attorneys for Plaintiff
  26
  27

  28

                                                       -11-
376109.1
